      Case 2:17-cr-00228-WBS Document 172 Filed 07/08/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:17-cr-228 WBS
13                  Plaintiff,

14        v.                                 ORDER
15   CHRISTOPHER RAMONAGUILAR
     LAWRENCE,
16
                    Defendant.
17

18
                                  ----oo0oo----
19

20             The court having read and considered the Memorandum

21   Regarding Early Termination of Supervised Release filed by

22   counsel for defendant (Docket No. 171), and having conferred with

23   the Probation Officer regarding the interpretation of Section

24   360.20 of the Guide to Judiciary Policy, the judgment pronounced

25   in this matter on July 6, 2020, is hereby modified to impose a

26   term of supervised release of 120 months, rather than 300 months,

27   and the Clerk in hereby ORDERED to enter the judgment

28   accordingly.
                                         1
       Case 2:17-cr-00228-WBS Document 172 Filed 07/08/20 Page 2 of 2

1               Nothing in this order shall be construed to prevent the

2    Probation Officer from recommending early termination of

3    defendant’s supervised release at any such time as the Probation

4    Officer may determine that the requisites of Section 360.20 have

5    been satisfied.

6               IT IS SO ORDERED.

7    Dated:   July 8, 2020

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
